EXHIBIT 99.1 CRYPTOLOGIC LIMITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTICE OF NON-AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Three and nine months ended September 30, 2011 Pursuant to Canadian National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim condensed consolidated financial statements of the Company for the three and nine months ended September 30, 2011 have been prepared in accordance with International Financial Reporting Standards and are the responsibility of the Company’s management. The Company’s independent auditors have not performed a review of these interim financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. 1 CRYPTOLOGIC LIMITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In thousands of U.S. dollars) (Unaudited) As at September 30, As at
